PER CURIAM.
We here for a second time1 consider a case which has been aptly and colorfully described by the parties in their briefs as a “can of worms”. The facts are sufficiently recited in our prior opinion wherein we said:
“The only issue for our determination is whether or not the instant suit qualifies as a class action under Florida Civil Procedure Rule 1.220, 30 F.S.A.”



“ * * * It is our conclusion that the appellants’ contentions are sound and that this suit shotild not and cannot be maintained as a class action.



“We therefore reverse the order of the trial court denying appellants’ motion for *487an order declaring that this suit cannot be maintained as a class action and remand this case with directions to enter a final judgment dismissing the complaint, but without prejudice to allowing further amendment to conform to this decision.” (Emphasis added; 283 So.2d at pages 376 and 377)
Despite the clear and explicit holding in our prior decision appellants insisted in the trial court, and again here, that they should be permitted to amend their complaint and proceed in a class action. The trial court correctly held that we meant what we said in our prior opinion and. that they could not do so.
Appellants also urge that the trial court erred in entering a summary final judgment, but we find no merit to that contention.
We have also carefully considered the other points raised by appellants and find them to be without merit.
Accordingly, the summary final judgment here appealed is affirmed.
BOYER, Acting C. J., and McCORD and MILLS, JJ., concur.

. Costin v. Hargraves, Fla.App.1st 1973, 283 So.2d 375.